Citation Nr: 0117121	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
residuals of prostate cancer, to include restoration of a 
rating of 100 percent.  

2. Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder with depressed mood. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel



INTRODUCTION


The veteran had active military service from October 1969 to 
April 1972.  These matters came to the Board of Veterans' 
Appeals (Board) on appeal of August 2000 and September 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, NY.  

REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In reviewing the evidence of record, the Board is cognizant 
that the veteran underwent a radical retropubic prostatectomy 
in November 1999.  In February 2000, the veteran was examined 
by Ronald Kaye, M.D..  Dr. Kaye noted that the veteran was 
voiding with a good forceful stream.  There was no hematuria 
or dysuria, and the level of incontinence was improved.  The 
veteran reported using two pads a day, but indicated that 
they were not very wet when he changed them.  

In May 2000, the veteran underwent a medical examination for 
VA purposes.  In particular, the examiner reported that the 
veteran had a good urinary stream, but with continuous 
stress-related urinary incontinence requiring two to three 
pads per day.  In addition, the veteran was noted to have 
significant urinary frequency, requiring bathroom visits 
about every 45 minutes to an hour.  

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in October 2000, the veteran reported that he needed to use a 
bathroom every 30-35 minutes, and that it was necessary to 
change absorbent diapers four or more times a day.  In 
addition, the veteran indicated that he became incontinent 
when coughing, straining, or even laughing.  In a VA Form 9 
(Appeal to Board of Veterans' Appeals), dated in January 
2001, the veteran reported that he was seeking psychiatric 
care at the Syracuse VA Medical Center (VAMC) but could not 
be scheduled until March 2001.  He indicated that he 
experienced sleep problems and was very depressed as well as 
frustrated due to impotence following his prostate surgery.  

The Board notes that the veteran's service-connected 
residuals of prostate cancer have been assigned a 40 percent 
disability rating under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7528, for malignant neoplasms of the 
genitourinary system, on the basis of voiding dysfunction 
with particular consideration of urine leakage.  See 
38 C.F.R. § 4.115a (2000).  When there is leakage requiring 
the wearing of absorbent materials which must be changed 2 to 
4 times per day, a 40 percent disability rating is warranted.  
When these factors require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent evaluation is warranted.  
This is the highest rating under this Code.  

In view of the veteran's October 2000 statement alleging an 
increase in severity of his voiding dysfunction since the 
most recent VA examination and the absence of any medical 
evidence corroborating the alleged increase in voiding 
dysfunction, the Board believes that additional development 
of the medical evidence should be completed before the Board 
decides the appeal with respect to the evaluation of the 
residuals of prostate cancer.  

With respect to the claim for a higher initial evaluation for 
the veteran's adjustment disorder with depressed mood, the 
Board is also of the opinion that further development of the 
record is warranted since the veteran was reportedly to begin 
receiving psychiatric treatment by VA in March 2001 and 
records pertaining to this treatment have not been associated 
with the claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should request the 
veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all 
health care providers (VA or non-
VA), if any, who have treated or 
evaluated the veteran for 
psychiatric disability or residuals 
of his prostatic cancer, i.e., 
genitourinary dysfunction; since 
July 2000.  The RO should request 
that the veteran furnish signed 
authorizations for release to the VA 
of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt 
to obtain any such private treatment 
records and any additional VA 
medical records not already on file, 
which may exist, and incorporate 
them into the claims folder. 

2.  If the RO is unable to obtain 
any records identified by the 
veteran, it should so inform the 
veteran and his representative and 
request them to provide the 
outstanding records. 

3.  The RO should request the 
veteran to submit any other evidence 
he believes is corroborative of his 
contention that he requires the use 
of absorbent materials which must be 
changed more than 4 times per day.

4.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the current degree of 
severity of his service-connected 
residuals of prostate cancer.  Any 
indicated tests should be 
accomplished.  The claims folder and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiner.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical 
findings, and diagnoses.  In 
particular, the examiner should 
comment on the severity of the 
veteran's incontinence as well as 
whether the veteran is required to 
wear absorbent materials, and if so, 
whether such materials need to be 
changed more than four times a day.  
All opinions or comments expressed 
should be properly supported.  

5.  The veteran also should be 
provided a VA examination by a 
psychiatrist for the purpose of 
determining the current degree of 
severity of his service-connected 
psychiatric disability.  The claims 
folder and a copy of this Remand 
must be made available to and be 
reviewed by the examiner..  With 
respect to each of the psychiatric 
symptoms identified in the current 
criteria for evaluating mental 
disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning score with 
an explanation of the score 
assigned.  The examiner should also 
provide the rationale for each 
opinion expressed.  

6.  With respect to the each of the 
above examinations, the RO should 
ensure that the veteran is properly 
notified of the date, time and place 
of the examination.  He should also 
be informed that his failure to 
appear for a scheduled examination 
could result in adverse action on 
his claim, pursuant to 38 C.F.R. 
§§ 3.158 and 3.655 (2000).  

7.  Then, the RO should undertake 
any other development it determines 
to be required to comply with the 
notice and duty to assist provisions 
of the VCAA.  

8.  Then, the RO should readjudicate 
the issues on appeal.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




